Filed 10/27/22 In re Juan A. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re JUAN A., a Person Coming
 Under the Juvenile Court Law.
                                                                 D079687
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM244028 01)

           v.

 JUAN A.,

           Defendant and Appellant.

 In re GABRIEL M., a Person
 Coming Under the Juvenile Court
 Law.
                                                                 D079744
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM244027 01)

           v.

 GABRIEL M.,

           Defendant and Appellant.
      CONSOLIDATED APPEALS from judgments of the Superior Court of
San Diego County, No. JCM244028 01, No. JCM244027 01, Kathleen M.
Lewis, Judge, and Marian F. Gaston, Judge. Affirmed as to People v. Gabriel
M. (case no. JCM244027 01). Affirmed in part, reversed in part, and
remanded with directions as to People v. Juan A. (case no. JCM244028 01).
      Elisabeth R. Cannon, under appointment by the Court of Appeal, for
Defendant and Appellant Juan A.
      Shaghayegh Dinata-Hanson, under appointment by the Court of
Appeal, for Defendant and Appellant Gabriel M.
      Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Robin
Urbanski, Laura Baggett and Yvette Martinez, Deputy Attorneys General for
Plaintiff and Respondent.


                              INTRODUCTION
      Patdown searches of two juveniles, Juan A. and Gabriel M., revealed
each of them was carrying a concealed firearm. Delinquency petitions were
filed against Juan and Gabriel, and each of them filed a motion to suppress
challenging the justification for the searches. The juvenile court denied their
motions to suppress. Each juvenile was then adjudged a ward of the court

(Welf. & Inst. Code,1 § 602) after admitting one count of unlawful possession
of a concealable firearm (Pen. Code, § 29610).




1     All further undesignated statutory references are to the Welfare and
Institutions Code.

                                       2
      On appeal, Juan and Gabriel challenge the juvenile court’s denial of

their motions to suppress.2 We conclude the police officers who conducted
the patdown searches did not violate Juan’s or Gabriel’s rights under the
Fourth Amendment to the United States Constitution. The court’s ruling on
the suppression motions was therefore not erroneous. We affirm the
judgment entered against Gabriel. We reverse the dispositional order
entered against Juan and remand his case so the sentencing judge can
expressly declare whether his firearm offense is a felony or a misdemeanor as
required by section 702. On remand, Juan may assert an alleged disposition
error raised by the People in their responsive brief on appeal.
               FACTUAL AND PROCEDURAL BACKGROUND
      The San Diego District Attorney filed petitions under section 602
alleging that then 17-year-old Juan and 17-year-old Gabriel were each found
in possession of a concealable firearm (Pen. Code, § 29610) and live
ammunition (Pen. Code, § 29650). Juan and Gabriel filed separate motions to
suppress evidence. (§ 700.1.) The motions were heard by Judge Kathleen M.
Lewis at a combined suppression hearing. The prosecution presented
testimony from the two arresting officers, Officers Arturo Morales and Gerald
Perrin of the San Diego Police Department, and footage from Morales’s body-
worn camera.



2     Juan and Gabriel filed separate appeals (People v. Gabriel M.
(D079744) and People v. Juan A. (D079687)). After both appeals were fully
briefed, we consolidated them on our own motion for purposes of decision, as
both involve the same facts, challenge rulings made contemporaneously by
the same judge, and raise similar issues. (See In re Edgerrin J. (2020) 57
Cal.App.5th 752, 755, fn. 1 [consolidating for decision the appeals of two
juveniles whose suppression motions were denied by the same judge at the
same hearing].)

                                       3
                                       I.
         Summary of Evidence Presented at the Suppression Hearing
A.    Officer Morales’s Testimony and Body-Worn Camera Footage
      Officer Morales testified that on October 12, 2021, at approximately
4:30 p.m., he was patrolling the 6600 block of Kelly Street in San Diego with
his partner, Officer Perrin. Morales was assigned to the Special Operations
Unit, which is tasked with working “high-gang areas where there is any
violence, rising crime, firearm crimes, narcotics.” The Special Operations
Unit receives daily or near-daily briefings from gang detectives about
“crimes, shootings, homicides, robberies in the area . . . involving their gang
set in particular.” Before April, when Morales was assigned to the Special
Operations Unit, he had worked in southeastern San Diego, which has the
“biggest gang set and the most gangs in the County of San Diego”; before
that, he had worked in areas of San Diego populated with multiple different
gang sets. Morales had attended a gang class in the Police Academy, and he
had also attended the Southern California Gang Conference from 2016 to
2019. He estimated that in the course of his career as a police officer, he had
either been in contact with, stopped, or conversed with over one thousand
gang members.
      Kelly Street is a high-crime area and “a known gang hangout.”
Morales had been there before, on patrol, in pursuits, or to “recover firearms
from that particular area.” The 6600 block of Kelly Street is considered a
territory of the Linda Vista 13 criminal street gang, which is known to
commit violent crimes within its territories, including “any type of
retaliation, assault with a deadly weapon, shootings, homicides, robberies,
batteries.”




                                        4
      A memorial had been set up on the 6600 block of Kelly Street at the site
of the May 2019 homicide of a Linda Vista 13 gang member. Multiple
shootings had taken place at the memorial site since that homicide. One of
the shootings happened a few weeks after the homicide; a rival gang shot
Linda Vista 13 gang members who were at the site paying their respects “to
their fallen gang member and friend.” Morales testified the memorial site
also had been the location of numerous radio calls relating to the initiation of
new gang members, as well as “shootings that were reported [without injury],
and also unreported shootings” that detectives relayed to patrol officers.
      While driving eastbound on the 6600 block of Kelly Street, the officers
noticed two “young-in-age looking juveniles,” identified as Juan and Gabriel,
standing by the memorial. Morales described the memorial as “a few candles
on the sidewalk” that had the appearance of “a vigil.” The sidewalk near the
memorial “was tagged all over” with writing that said “Linda Vista 13” and
“L-V 1-3.” Gabriel was standing about five feet away from Juan, and was
wearing a black hoodie that obscured his waistband.
      The officers stopped their patrol car in the middle of the street about 25
to 30 feet away from Juan and Gabriel. From their vehicle, the officers
talked to the juveniles about what they were doing on the sidewalk. Morales
testified both juveniles replied at the same time that “they were sitting there
paying their respects to their friend at the memorial.” (Italics added.)
Morales knew the memorial victim was the Linda Vista 13 gang member who
had been killed at that location in May 2019. The juveniles were calm and
“were having a conversation back” with Morales.
      While Morales was sitting in his patrol car talking to the juveniles, he
noticed Juan was smoking something that appeared to be a cigarette.
Morales testified, “the more we hung out having a conversation[,] the more I


                                       5
got the strong odor of marijuana.” He decided to step out of the patrol car to
“contact them about the possible narcotics that they were smoking.” As
Morales got ready to exit the patrol car, Juan “flicked the . . . rolled cigarette
he was smoking onto the sidewalk.”
      Morales exited the patrol car intending “to see what the lit substance
that [Juan] flicked was.” As Perrin approached Juan, Morales approached
Gabriel and conducted a patdown search of Gabriel for weapons. Morales
testified: “I was getting ready to have a conversation and I felt uneasy just
knowing my background of the area, knowing how it’s a known gang area, it’s
a big gang hangout, knowing they were at a memorial for a known gang
member, and I could visually see ‘Linda Vista 13,’ ‘LV13’ tagging all over the
sidewalk, and I knew [Gabriel] was wearing a big sweater. [¶] . . . [¶] Gang
members are known to carry weapons to defend themselves. A lot of gangs
like to retaliate, . . . especially in that area where it’s open, and it’s happened
before where they were sitting there, paying their respects, and they were
attacked by rival gang members, so they’re known to carry weapons to defend
themselves. So before I continued the conversation, for my safety and my
partner’s safety, I wanted to do a weapons pat down and make sure there was
no firearms, knives, anything that could hurt us.”
      As Morales conducted the patdown search, he immediately felt what he
believed to be the grip of a handgun in Gabriel’s waistband. Morales
handcuffed Gabriel and indicated to Perrin that Gabriel was carrying a
handgun by putting his right hand up above his head and pulling his finger
to simulate a trigger. Morales then walked Gabriel over to the patrol car,
where he recovered a Glock-style handgun from Gabriel’s waistband. There
were three rounds of ammunition in the gun’s magazine.




                                         6
      Footage from Morales’s body-worn camera showed some, but not all, of

his interaction with Juan and Gabriel.3 The prosecutor explained at the
hearing that the first two minutes of the footage were silent. The two-minute
mark coincided with the point when Morales was exiting the patrol car.
Before that, the footage, in addition to being silent, showed little more than
the interior of the patrol car. The footage showed that as Morales exited his
patrol car, Gabriel was directly in front of him on the sidewalk. Juan was
standing further away from Morales and (from Morales’s perspective) to the
left of Gabriel, leaning with his back against a chain-link fence that
paralleled the sidewalk. Gabriel was wearing a loose-fitting black hoodie
that concealed the top of his long shorts. Juan was wearing an untucked t-
shirt and a jacket.
      Morales walked towards Gabriel while saying, “Only reason I’m talking
to you man is because [I] noticed you’re smoking a little bit of bud, that’s . . .
alright, I’m not sweating it too much.” Morales then stopped next to Gabriel
and told Gabriel to turn around, telling him he was “[j]ust gonna do a quick
patdown brother.” Morales held Gabriel’s arm briefly as he spoke to him, but
then let go as Gabriel turned around. After Gabriel turned around, Gabriel
placed his hands behind his back. A few seconds later, Morales handcuffed
Gabriel and motioned to Perrin, with the “pulling-the-trigger” gesture, that
he had found a gun on Gabriel. The entire encounter, measured from the
time Morales exited the patrol car to the time he handcuffed Gabriel, lasted
approximately 30 seconds.


3     A DVD containing the footage from the body-worn camera was marked
as an exhibit and played during the suppression hearing. The DVD was
transmitted to this court by Gabriel as part of the record on appeal, and we
have reviewed the footage.

                                         7
      On cross-examination, Morales testified he exited his vehicle because
he suspected Juan of possession of marijuana in violation of Health and
Safety Code section 11357, which is an infraction, not a jailable offense.
Morales did not see Gabriel smoking anything. Although Morales was aware
that gang initiations, assaults, and shootings had happened at the memorial
site, he did not know how many initiations, unreported shootings, or assaults
there had been. The juveniles were cooperative and did not try to flee, and
Gabriel did not reach into his pockets or waistband.
      When Morales exited his patrol car, he did not immediately walk over
to Juan. Instead, Morales conducted a patdown of Gabriel to “[make] sure
that [he and Perrin] were safe before [he] continued [the] interaction.”
Gabriel’s hands were behind his back during the patdown because Morales’s
practice when conducting a patdown is to have the person place their hands
behind their back. Morales explained this “opens up their waistband and
keeps their hands behind them so that [Morales] can reach over, feel the
waistband, which is a primary area where weapons are tucked[.]”
      On redirect, Morales explained that if he had walked up to Juan first,
he would have had to pass by Gabriel, and his back or his right side would
have been facing Gabriel. He also testified that Gabriel seemed “a little
nervous” as Morales was interacting with him.
B.    Officer Perrin’s Testimony
      Officer Perrin, like Morales, was assigned to the Special Operations
Unit. Perrin had been a law enforcement officer for 13 years. As a member
of the Special Operations Unit, he had assisted with apprehending violent
criminals who were members of the Linda Vista 13 criminal street gang.
Perrin had patrolled the area near the memorial site before and had
responded to crimes in that area approximately 20 times. He knew it was a


                                       8
frequent hangout of Linda Vista 13 gang members, and that there had been a
homicide at that location as well as shootings and other violent crimes.
      On October 12, 2021, as the officers were patrolling the 6600 block of
Kelly Street, they observed two males standing next to the memorial. The
males were standing about three to five feet apart and were “staying close” to
the memorial. One of the males, whom Perrin identified as Juan, had a lit
substance in his hand that the officers thought might have been a cigarette or
possibly marijuana.
      Perrin exited the patrol car from the drivers’ side. He contacted Juan
as Morales exited and contacted the other male. Juan was wearing loose,
baggy clothing, and “a zip-up type of sweater with shorts and a t-shirt.”
Perrin could see his waistband “for the most part.” Perrin told Juan “why
[the officers] were talking to him” and Juan did not dispute “the reason why
[the officers were] talking to him.” Morales then signaled to Perrin that
Morales had “found a gun on the person he was contacting.” Perrin thought
Juan “could also have a gun, a weapon on him as well.” Perrin detained Juan
in handcuffs, conducted a patdown search for weapons, and found a handgun
on Juan’s person. The gun was loaded with seven rounds of ammunition.
      On cross-examination, Perrin admitted he had not interacted with
Juan before and “didn’t know how he knew his friend whose memorial he was
at[.]” Perrin did not conduct the patdown search of Juan until after Morales
indicated he had located a gun on Gabriel. When Perrin told Juan to turn
around, Juan complied.
                                      II.
                           Juvenile Court’s Ruling
      In an oral ruling pronounced at the end of the suppression hearing,
Judge Lewis denied the suppression motions, stating it was a “close call.”


                                       9
The court ruled the officers were conducting an investigatory stop.4 It found
the officers “thought [the juveniles] were young and they were youth and they
were smoking something, and they were almost going to kind of lecture them,
and . . . everything happens almost concurrently.” The court stated the
officers “had a right to contact [the juveniles], . . . as minor as it may be.”
      The court further determined that under “the totality of the
circumstances . . . [the officers] acted properly as far as the pat downs are
concerned.” The court noted the juveniles were wearing loose clothing, and
Morales could not see Gabriel’s waistband. It further noted that Morales “did
specifically say that he did the pat down . . . because he wasn’t going to turn
his back or his side to . . . Gabriel, and bend down and pick up whatever had
been dropped.” The court found the officers knew they were in “not just a
high-crime area, but . . . a high gang area. [¶] Not only a high gang area, but
at the exact corner where another gang member in that Linda Vista 13 gang
has been killed, where there have been other shootings. . . . [¶] They’re both
there where other gang members go to honor a deceased gang member and
pay their respects[;] there is tagging all over the place[.]” The court stated it
was “reasonable for the officers to assume based on all [the] circumstances
that both of the minors were affiliates at the least or possibly members of the
LV13 gang, and it was reasonable to assume based on that that one or both



4       At the start of the juvenile court’s ruling, the court stated, “in my view
it isn’t an investigatory stop.” The court appeared to be referring to the point
when the officers got out of their patrol car to approach the juveniles. Later,
after stating the officers acted properly in conducting patdown searches of the
juveniles, the court stated “it was an investigatory stop.” We interpret the
court’s statements as embracing two rulings: No stop occurred when the
officers exited their patrol car and approached the juveniles. A stop did occur
when the officers conducted patdown searches of the juveniles.

                                         10
were armed, because gang members tend to arm themselves . . . and based on
the crimes that [the officers] had indicated.”
                                 DISCUSSION
                                        I.
  Principles of Law Pertaining to Motions to Suppress Evidence Obtained in
                  Alleged Violation of the Fourth Amendment
      The Fourth Amendment prohibits unreasonable searches and seizures
by law enforcement personnel. (U.S. Const., 4th Amend.) A temporary stop
or detention of a person is a seizure within the meaning of the Fourth
Amendment, and a patdown for weapons is a search. (Terry v. Ohio (1968)
392 U.S. 1, 16 (Terry).)
      “[A]n officer may, consistent with the Fourth Amendment, conduct a
brief, investigatory stop when the officer has a reasonable, articulable
suspicion that criminal activity is afoot.” (Illinois v. Wardlow (2000) 528 U.S.
119, 123 (Wardlow); Terry, supra, 392 U.S. at p. 30.) To justify a temporary
detention of a person, “the police officer must be able to point to specific and
articulable facts which, taken together with rational inferences from those
facts,” would “ ‘warrant a man of reasonable caution in the belief’ that the
[stop] was appropriate[.]” (Terry, at pp. 21, 22.)
      An officer may conduct a patdown search, also known as a weapons
frisk, of a person who has been lawfully detained if the officer has a
reasonable suspicion the person is armed and dangerous. (Arizona v.
Johnson (2009) 555 U.S. 323, 326–327 (Johnson).) “ ‘[W]hen an officer is
justified in believing that the individual whose suspicious behavior he is
investigating at close range is armed and presently dangerous to the officer
or to others,’ the officer may conduct a patdown search ‘to determine whether
the person is in fact carrying a weapon.’ [Citation.] ‘The purpose of this


                                       11
limited search is not to discover evidence of crime, but to allow the officer to
pursue his investigation without fear of violence[.]’ ” (Minnesota v. Dickerson
(1993) 508 U.S. 366, 373.) A patdown is a “serious intrusion upon the
sanctity of the person, which may inflict great indignity and arouse strong
resentment, and it is not to be undertaken lightly.” (Terry, supra, 392 U.S. at
p. 17, fn. omitted.) At the same time, “law enforcement officers have a
legitimate need to protect themselves even where they lack probable cause
for an arrest. [Citation.] The officer has an immediate interest in taking
steps to ensure that the person stopped ‘is not armed with a weapon that
could unexpectedly and fatally be used’ against the officer.” (In re H.M.
(2008) 167 Cal.App.4th 136, 143.) “When an officer is justified in believing
that the individual whose suspicious behavior he is investigating at close
range is armed and presently dangerous to the officer or to others, it would
appear to be clearly unreasonable to deny the officer the power to take
necessary measures to determine whether the person is in fact carrying a
weapon and to neutralize the threat of physical harm.” (Terry, at p. 24.)
      A patdown search for weapons is justified “where the officer ‘can point
to specific and articulable facts which, considered in conjunction with rational
inferences to be drawn therefrom, give rise to a reasonable suspicion that the
suspect is armed and dangerous.’ ” (In re H.M., supra, 167 Cal.App.4th at
p. 143; see Terry, supra, 392 U.S. at p. 21.) “There is no question that ‘a
perfectly reasonable apprehension of danger may arise long before the officer
is possessed of adequate information to justify taking a person into custody
for the purpose of prosecuting him for a crime.’ ” (People v. Mendoza (2011)
52 Cal.4th 1056, 1082 (Mendoza), quoting Terry, at pp. 26–27.) “ ‘[T]he officer
need not be absolutely certain that the individual is armed; the crux of the
issue is whether a reasonably prudent person in the totality of the


                                       12
circumstances would be warranted in the belief that his or her safety was in
danger.’ ” (In re H.M., at p. 143, quoting People v. Avila (1997) 58
Cal.App.4th 1069, 1074; see Terry, at p. 27.) “Whether a search is reasonable
must be determined based upon the circumstances known to the officer when
the search was conducted.” (In re H.M., at p. 144.)
      Under section 700.1, a juvenile may move to suppress evidence
obtained as a result of an unlawful search or seizure. “The standard of
appellate review of a trial court’s ruling on a motion to suppress is well
established. We defer to the trial court’s factual findings, express or implied,
where supported by substantial evidence. In determining whether, on the
facts so found, the search or seizure was reasonable under the Fourth
Amendment, we exercise our independent judgment.” (People v. Glaser
(1995) 11 Cal.4th 354, 362 (Glaser).) We “view the record in the light most
favorable to the challenged ruling.” (People v. Smith (2010) 190 Cal.App.4th

572, 576 (Smith); see People v. Woods (1999) 21 Cal.4th 668, 673.)5 Whether



5      Gabriel contends we should apply an independent standard of review to
the bodycam video footage. He claims we did so in In re Edgerrin J., supra,
57 Cal.App.5th at page 760. We decline Gabriel’s invitation, which reveals a
misunderstanding of appellate standards of review. Appellate standards of
review refer to “ ‘the degree of deference given by the reviewing court to the
actions or decisions under review.’ ” (San Francisco Fire Fighters Local 798
v. City and County of San Francisco (2006) 38 Cal.4th 653, 667.) When an
appellate court reviews a trial court’s factual decisions, it applies a
deferential substantial evidence standard, drawing all inferences in favor of
the court’s ruling. (See In re Edgerrin, at p. 759.) In doing so, it considers
the evidence that was presented to the court, but it is the decisions
themselves the appellate court reviews. That is what we did in In re
Edgerrin. There, we considered all the evidence before the juvenile court,
including bodycam footage, in determining the evidence failed to support the
court’s conclusion there had been no detention. (Id. at pp. 760–761.) This
analysis is consistent with substantial evidence review; we considered the
                                       13
a challenged search or seizure was justified is determined according to
federal law. (In re Lance W. (1985) 37 Cal.3d 873, 879, 890.)
                                         II.
     The Juvenile Court Did Not Err in Denying Juan’s Suppression Motion
A.     Juan’s Detention Did Not Violate the Fourth Amendment
       Juan concedes the officers were justified in initially detaining him
based on their suspicion he was a minor in possession of marijuana. We
agree. “A detention is reasonable under the Fourth Amendment when the
detaining officer can point to specific articulable facts that, considered in
light of the totality of the circumstances, provide some objective
manifestation that the person detained may be involved in criminal activity.”
(People v. Souza (1994) 9 Cal.4th 224, 231 (Souza).)
       Specific, articulable facts justified the officers’ decision to detain Juan
to investigate Juan’s apparent offense. Morales testified Juan and Gabriel
looked young and appeared to be juveniles. Both officers could see from their
vantage point in the patrol car that Juan was openly smoking an unknown
substance. Morales testified the scent of marijuana became detectible as he
was talking to the juveniles from his patrol car. Perrin testified he and
Morales thought the lit substance was “possibly marijuana.”
       Based on these facts, the officers reasonably exited their vehicle to
investigate Juan for a possible violation of Health and Safety Code section
11357. This provision makes it an offense for certain age groups to possess
cannabis. By and large, the offense is an infraction. (See Health & Saf.
Code, § 11357, subds. (a)(1) [persons under 18 years of age found in
possession of not more than 28.5 grams of cannabis are guilty of an


totality of the evidence and found it failed to support the juvenile court’s
factual finding.

                                         14
infraction], (b)(1) [persons under 18 years of age found in possession of more
than 28.5 grams of cannabis guilty of an infraction].) For persons 18 years of
age or older, possession of cannabis can be an infraction or a misdemeanor,
depending on the person’s age and the amount possessed. (See Health & Saf.
Code, § 11357, subds. (a)(2) [persons at least 18 years of age but less than 21
years of age found in possession of not more than 28.5 grams of cannabis are
guilty of an infraction], (b)(2) [persons 18 years of age or older found in
possession of more than 28.5 grams of cannabis “shall be punished by
imprisonment in a county jail for a period of not more than six months or by a
fine of not more than five hundred dollars ($500), or by both that fine and
imprisonment”].) However, as the juvenile court correctly observed, it is of no
moment that the apparent offense was “minor.” Police officers may lawfully

detain individuals suspected of committing infractions.6 (See, e.g., Johnson,
supra, 555 U.S. at p. 326 [Terry stop of car permissible upon police detection
of a traffic infraction].)
B.    The Patdown Search of Juan Did Not Violate the Fourth Amendment
      Juan contends the officers failed to identify specific, articulable facts
creating a reasonable inference he was armed and dangerous. We disagree.
      The evidence at the suppression hearing established the following
specific, articulable facts that, viewed in their totality, justified Officer Perrin
in conducting a patdown search of Juan. As the juvenile court found, Juan
appeared to be a possible member of the Linda Vista 13 criminal street gang,



6     Juan’s arguments on appeal do not require us to determine the precise
point at which his detention occurred. However, Juan was detained at least
by the point when Perrin detained him in handcuffs to conduct the patdown
search. (See, e.g., Glaser, supra, 11 Cal.4th at p. 369 [brief handcuffing of the
defendant constituted a detention].)

                                        15
a gang known for committing violent crimes. “It is . . . common knowledge
that members of criminal street gangs often carry guns and other weapons.”
(In re H.M., supra, 167 Cal.App.4th at p. 146.) The memorial site was located
on the 6600 block of Kelly Street, which was considered a territory of the
Linda Vista 13 gang.
      Not only was the area itself dangerous, but, as the juvenile court also
found, the memorial site itself was a kind of landmark where gang members
congregated, and was the “exact corner” not only where the memorialized
gang member was killed in a homicide, but where there had been multiple
shootings since. “[O]fficers are not required to ignore the relevant
characteristics of a location in determining whether the circumstances are
sufficiently suspicious to warrant further investigation. Accordingly, . . . the
fact that the stop occurred in a ‘high crime area’ ” is one of the “relevant
contextual considerations in a Terry analysis.” (Wardlow, supra, 528 U.S. at
p. 124; accord Souza, supra, 9 Cal.4th at p. 240; see In re H.M., supra, 167
Cal.App.4th at p. 145; People v. King (1989) 216 Cal.App.3d 1237, 1241
[“[T]hat an area involves increased gang activity may be considered if it is
relevant to an officer’s belief the detainee is armed and dangerous. While
this factor alone may not justify a weapon search, combined with additional
factors it may.”].) The juvenile court found Juan was wearing loose clothing
capable of concealing a weapon. This finding, like the court’s other factual
findings, was supported by substantial evidence. Although Perrin testified he
could see Juan’s waistband, he also testified Juan was wearing “loose
clothing.” The video footage showed Juan was wearing a long t-shirt and
jacket that fit the court’s description. (See, e.g., People v. Collier (2008) 166
Cal.App.4th 1374, 1376, 1378 [officer acted reasonably in conducting patdown
search of passenger before searching car interior where car smelled of


                                        16
marijuana and officer was concerned for his safety due to the passenger’s size
and baggy clothing, which was capable of concealing a weapon]; United States
v. Lamela (1st Cir. 1991) 942 F.2d 100, 102 [wearing baggy clothing suitable
for concealment of contraband, in combination with other factors, may raise
reasonable suspicion].) Perrin testified that when Gabriel was discovered to
be carrying a gun, Perrin believed Juan could be carrying one as well. (See
People v. Mendoza (2011) 52 Cal.4th 1056, 1082 (Mendoza) [officer acted
lawfully by detaining and frisking defendant and his two companions, in part
because he observed one of the companions wearing a knife in a sheath].)
The totality of these circumstances made it objectively reasonable for Perrin

to suspect that Juan was armed.7
      Juan disputes the juvenile court’s conclusion that the patdown search
of him was justified in several ways. First, he appears to acknowledge there
was evidence he was wearing bulky clothing, and that he was present in a
“high gang area” and a “[n]eigborhood” known for “[p]ast [c]rimes.” However,
rather than address these factors in their totality, Juan argues that each of
them individually was insufficient on its own to create a reasonable suspicion
he was armed and dangerous. This mode of analysis is unpersuasive because


7     As we later discuss, we conclude the patdown search that resulted in
the discovery of a firearm on Gabriel also did not violate the Fourth
Amendment. However, even if we had determined that Gabriel’s patdown
search was unlawful, that determination would not affect our analysis of the
lawfulness of the patdown search of Juan. Juan had no reasonable
expectation of privacy in Gabriel’s person and thus could not challenge the
use of evidence derived from that search. (See People v. Madrid (1992) 7
Cal.App.4th 1888, 1895–1898 [a defendant can “prevail on a ‘fruit of the
poisonous tree’ claim only if he or she has standing regarding the violation
which constitutes the poisonous tree,” and lacks standing where the initial
search did not violate his legitimate expectation of privacy]; People v. Llamas
(1991) 235 Cal.App.3d 441, 445–446.)

                                      17
it is contrary to the analysis courts are required to employ when determining
whether a search was justified. In considering whether the circumstances
known or apparent to a police officer justified a patdown search, we must
consider all of the circumstances together. We may not “pick[ ] each factor
apart separately.” (People v. Fews (2018) 27 Cal.App.5th 553, 560–561;
United States v. Arvizu (2002) 534 U.S. 266, 274 [Terry precludes a “divide-
and-conquer” analysis.].)
      Next, Juan argues the officers had “no knowledge” he was a gang
member. Juan does not challenge the juvenile court’s finding that it was
reasonable for the officers to infer that he and Gabriel were possible members
of the Linda Vista 13 gang. Instead, his point seems to be that the officers’
awareness of the juveniles’ status as gang members did not rise to the level of
knowledge. This ignores, however, that Terry requires reasonable suspicion,
not certainty. (Terry, supra, 392 U.S. at p. 27 [“The officer need not be
absolutely certain that the individual is armed[.]”].) A frisk for weapons is
justified where the officer “ ‘can point to specific and articulable facts which,
considered in conjunction with rational inferences to be drawn therefrom,
give rise to a reasonable suspicion that the suspect is armed and
dangerous.’ ” (In re H.M., supra, 167 Cal.App.4th at p. 143; see Evid. Code,
§ 600, subd. (b) [“An inference is a deduction of fact that may logically and
reasonably be drawn from another fact or group of facts found or otherwise
established in the action.”].) Reasonable suspicion is derived from the
“ ‘totality of the circumstances--the whole picture.’ ” (Alabama v. White
(1990) 496 U.S. 325, 330.) Although Juan does not contest the
reasonableness of the inference identified by the juvenile court⎯nor does he
argue the inference was unsupported by substantial evidence⎯we observe
the juveniles were standing at the memorial site, a site where Linda Vista 13


                                        18
gang members were known to congregate. And moreover, both juveniles
simultaneously told the officers they were at the memorial site “paying their
respects to their [deceased] friend” (italics added), whom the officers knew to
be a Linda Vista 13 gang member. The officers could reasonably infer from
these facts that the juveniles were possible Linda Vista 13 gang members.
(See In re Michael D. (2002) 100 Cal.App.4th 115, 126 [“Substantial evidence
includes circumstantial evidence and any reasonable inferences drawn from
that evidence.”].)
      Juan also disputes whether Perrin could reasonably infer based on
Gabriel’s possession of a gun that Juan might also have a gun. Juan
contends there was “[n]othing in the record” indicating he and Gabriel “were
together or involved in some joint operation,” such that it was unreasonable
for Perrin to suspect, upon learning Gabriel was armed, that Juan might be
armed as well. We disagree with Juan’s characterization of the record.
      The officers testified they observed the juveniles standing near the
memorial site between three and five feet apart (according to Perrin) or five
feet apart (according to Morales) from one another. Morales testified that
when asked what they were doing there, the juveniles “both replied at the
same time” that “they were sitting there paying their respects to their friend
at the memorial.” The juveniles’ close proximity to each other, simultaneous
response to Morales’s question, and possession of a mutual deceased friend to
whom they were both paying their respects, all supported the inference they
were at the memorial site together. This inference was particularly
reasonable when one considers that the memorialized gang member was
killed more than two years earlier. It would be a strange coincidence indeed
for two juveniles to appear at a memorial site to pay their respects to their
mutual deceased friend on the same afternoon more than two years after that


                                       19
friend was killed, if those juveniles had no relationship with one another. A
more reasonable inference, and an inference that supports the juvenile
court’s ruling, is that they were at the memorial site together. (In re Michael
D., supra, 100 Cal.App.4th at p. 125; Smith, supra, 190 Cal.App.4th at p. 576
[appellate court must view the record in the light most favorable to the
challenged suppression ruling].)
      Juan makes certain additional contentions that rely on
mischaracterizations of the record. He claims the transcript of the footage
from Morales’s body-worn camera shows Morales only talked to Gabriel, not
Juan. This is misleading, however, because as the prosecutor explained at
the suppression hearing, the first two minutes of the footage were silent.
Neither the audio portion of the footage, nor the transcription of it, recorded
the conversation the officers had with the juveniles before Morales exited the
patrol car. Juan also asserts that Perrin “testified that he did not know
whether [Juan] knew the memorial victim.” This is incorrect. Perrin
testified he did not know how Juan knew the memorial victim, a very
different matter from whether Juan knew the memorial victim.
      Juan argues he was not uncooperative or evasive, that the crime he
was suspected of committing did not involve violence, and that there were no
suspicious bulges in his clothing that might have suggested he was hiding a
weapon. While such facts might have provided additional grounds for Perrin
to reasonably suspect Juan was armed, their absence does not compel the
conclusion the patdown was unlawful. Each case must be determined on its
own facts. (People v. Durazo (2004) 124 Cal.App.4th 728, 735 (Durazo) [the
determination of reasonableness is “inherently case-specific”].)
      In sum, the evidence at the suppression hearing established specific
and articulable facts supporting a reasonable suspicion Juan was armed and


                                       20
dangerous. As a result, the juvenile court properly denied Juan’s suppression
motion.
                                       III.
 Officer Morales’s Detention and Patdown Search of Gabriel Did Not Violate
                             the Fourth Amendment
      Gabriel contends Officer Morales detained him at the point when
Morales grabbed his arm and told him to turn around. He asserts the
detention was unreasonable because Morales lacked a reasonable, articulable
suspicion he had committed a crime. He further asserts Morales’s patdown
search was unjustified. We agree with Gabriel that he was detained for
purposes of the Fourth Amendment when Morales grabbed him by the arm
and told him to turn around for a patdown. A detention occurs within the
meaning of the Fourth Amendment when an officer temporarily restrains the
individual’s liberty by means of physical force or show of authority. (Brendlin
v. California (2007) 551 U.S. 249, 254; Mendoza, supra, 52 Cal.4th at
p. 1081.) Morales’s actions restrained Gabriel’s liberty to a sufficient degree
that Gabriel was detained.
      We disagree, however, that either the detention or the patdown search
was unreasonable under the Fourth Amendment. An articulable suspicion
that a person has committed or is about to commit a crime is not the only
basis upon which a detention may be deemed reasonable. Federal courts
have recognized that a detention may also be justified on the grounds of
officer safety. (See Maryland v. Wilson (1997) 519 U.S. 408, 414–415 [police
could validly order a passenger in a car stopped for a traffic violation to exit
the vehicle for reasons of officer safety]; United States v. Berryhill (9th Cir.
1971) 445 F.2d 1189, 1193 [holding that “companions of [an] arrestee within
the immediate vicinity, capable of accomplishing a harmful assault on the


                                        21
officer, are constitutionally subjected to the cursory ‘pat-down’ reasonably
necessary to give assurance that they are unarmed”].) California courts have
recognized this principle as well. (See Mendoza, supra, 52 Cal.4th at
pp. 1081–1082 [officer’s detention and frisk of defendant and his companions
justified by safety concerns]; Glaser, supra, 11 Cal.4th at pp. 360–361
[officers executing a search warrant of a residence were justified in detaining
a person who was about to enter the residence for purposes of determining
the person’s identity and protecting officer safety]; People v. Rosales (1989)
211 Cal.App.3d 325, 330–331 (Rosales) [officer conducting consensual
interview of suspect justified in temporarily detaining the suspect to check
for weapons after the suspect’s conduct created an appearance of potential
danger]; People v. Hannah (1996) 51 Cal.App.4th 1335, 1340–1347 [officers
executing warrant for arrest of occupant of a residence could validly detain a
person visiting the residence to ensure officer safety]; People v. Samples
(1996) 48 Cal.App.4th 1197, 1206–1207 [detention of defendant who was
driving vehicle in which suspects, who were the subjects of an arrest warrant,
were passengers, was reasonable in light of driver’s association with suspects
and in the interest of officer safety].)
      Rosales and Mendoza are instructive. In Rosales, a police officer
approached and identified himself to the defendant, a suspected narcotics
dealer, intending not to detain the defendant but only to ask the defendant
questions. (Rosales, supra, 211 Cal.App.3d at p. 328.) In doing so, the officer
noticed the defendant had a bulge in his pants pocket. The defendant put his
hand into that pocket as the officer approached. The officer grabbed the
defendant by the wrist and pulled his hand out of his pocket. (Ibid.) The
officer testified at the suppression hearing that he seized the defendant’s
hand because he believed it was not uncommon for narcotics dealers to carry


                                           22
weapons, and he feared the defendant was reaching for a weapon in his
pocket. (Ibid.) The Court of Appeal held that what began as a consensual
encounter “was escalated by defendant’s conduct which created an
appearance of potential danger to the officer.” (Id. at p. 330.) When the
defendant put his hand into his pocket, the officer “reasonably believed he
was, or could be, reaching for a weapon.” (Ibid.) At that point, the officer had
“sufficient grounds to justify a temporary detention to check for weapons.”
(Ibid.)
      In Mendoza, a police officer was driving his patrol car at 1:30 a.m.
when he saw the defendant and two other individuals walking on a lonely
industrial street. (Mendoza, supra, 52 Cal.4th at p. 1080.) As the officer
approached the group on foot and asked how they were doing, the defendant
became hostile, and the officer could see that one of the other individuals had
a knife attached to his belt. (Id. at pp. 1080–1081.) The officer told the
defendant and one of the other individuals to sit on the curb while the officer
started to conduct a patdown search of the individual who was armed with a
knife. (Id. at p. 1081.) The California Supreme Court held the officer’s
detention of the defendant did not violate the Fourth Amendment. (Ibid.) “A
consensual encounter may turn into a lawful detention when an individual’s
actions give the appearance of potential danger to the officer.” (Ibid., citing
Rosales, supra, 211 Cal.App.3d at p. 330.) The “sole justification” for such a
detention is “protection of the officer and others nearby.” (Mendoza, at
p. 1082.) The Court found the officer acted lawfully because “what began as a
consensual encounter turned into a potentially threatening situation . . .
when defendant reacted to his friendly approach in a hostile manner.” (Ibid.)
In addition, it was the middle of the night, the officer was outnumbered, one
of the individuals was wearing a knife, and the defendant and one of the


                                       23
other individuals “were wearing clothing loose enough to conceal other
weapons, and there was no one in the immediate vicinity who might offer
assistance.” (Ibid.) This evidence “amply” supported the officer’s decision to
detain the three individuals “to check for other weapons.” (Ibid.)
      Here, Morales detained Gabriel as he was beginning to conduct the

patdown search of Gabriel.8 Under Mendoza and Rosales, if, at this point,
Morales had a reasonable articulable suspicion that Gabriel was armed and
dangerous, the detention was justified, and necessarily so was the patdown

search.9 We conclude that he did.




8     Gabriel does not contend, and we do not find, that the officers’
interactions with Gabriel prior to the point when Morales detained him for
the patdown search implicated the Fourth Amendment. The juvenile court
stated the officers “had every right to approach [Juan and Gabriel] and talk
to them” to investigate the apparent marijuana offense. We agree with the
court on this point. (See, e.g., Florida v. Royer (1983) 460 U.S. 491, 497
[“[L]aw enforcement officers do not violate the Fourth Amendment by merely
approaching an individual on the street or in another public place, by asking
him if he is willing to answer some questions, by putting questions to him if
the person is willing to listen[.]”]; California v. Hodari D. (1991) 499 U.S.
621, 624 [drugs abandoned by suspect can lawfully be recovered by the
police].)

9      Although we view Gabriel’s detention as primarily justified by concerns
of officer safety, we also agree with the People’s position the detention was
justified by a reasonable suspicion of criminal activity by Gabriel. The
juvenile court impliedly found the officers reasonably suspected both youths
of smoking an illicit substance. This finding was supported by substantial
evidence. Morales testified it was Juan whom he saw smoking the substance
that appeared to be marijuana. However, as we have discussed, the evidence
before the juvenile court supported the reasonable inference the youths were
present at the memorial site together, a commonality giving rise to the
reasonable inference both youths may have been engaging in the suspected
offense. (See In re Antonio B. (2008) 166 Cal.App.4th 435, 441.)

                                      24
      Morales’s explanation for his decision to conduct a patdown search,
which the juvenile court impliedly credited, was as follows: “I was getting
ready to have a conversation and I felt uneasy just knowing my background
of the area, knowing how it’s a known gang area, it’s a big gang hangout,
knowing they were at a memorial for a known gang member, and I could
visually see ‘Linda Vista 13,’ ‘LV13’ tagging all over the sidewalk, and I knew
[Gabriel] was wearing a big sweater. [¶] . . . [¶] Gang members are known to
carry weapons to defend themselves. A lot of gangs like to retaliate, or
especially in that area where it’s open, and it’s happened before where they
were sitting there, paying their respects, and they were attacked by rival
gang members, so they’re known to carry weapons to defend themselves. So
before I continued the conversation, for my safety and my partner’s safety, I
wanted to do a weapons pat down and make sure there was no firearms,
knives, anything that could hurt us.” Morales also explained that to talk to
Juan, he would have had to cross to the left in front of Gabriel, and Gabriel
would then have been to his back or right side. Morales’s testimony set forth
specific and articulable facts, supported by substantial evidence, that
established the reasonableness of his suspicion that Gabriel was armed.
      Gabriel argues Morales’s suspicion was improperly based on Gabriel’s
mere presence in a high-crime area, and that nothing about his activities,
behavior or appearance supported a suspicion he was armed. (See People v.
Loewen (1983) 35 Cal.3d 117, 124 [a “ ‘ “high crime area” . . . is not an
“activity” of an individual’ ”].) We disagree. Gabriel told Morales he was at
the memorial site to pay respects to his deceased friend, whom Morales knew
to be a Linda Vista 13 gang member. Gabriel’s statement showed that he
was, in fact, engaged in an activity: he was purposefully present at the
memorial site to pay respects to a deceased gang member. As discussed


                                       25
above, it was reasonable for Morales to infer Gabriel was himself a possible
Linda Vista 13 gang member. And as Morales testified, he was aware that
visiting the memorial site to pay respects to the deceased Linda Vista 13
gang member was an activity that posed particular dangers, increasing the
likelihood Gabriel would be carrying a weapon to defend himself.
      Gabriel also disputes the sufficiency of Morales’s testimony to establish
the dangerousness of the memorial site. He points out that Morales was
unable to be specific about the number of initiations, assaults, and shootings
that had occurred since the original 2019 homicide for which the memorial
was established. We disagree. Morales testified to his extensive training and
experience with gang sets and gang members, including Linda Vista 13. He
also testified he was assigned to the Special Operations Unit in April 2021,
just six months before Gabriel’s arrest. He explained that as part of the
Special Operations Unit, he received “constant[ ]” briefings from gang
detectives. The briefings included information about “shootings, homicides,
robberies” in the areas associated with particular gang sets, including Linda
Vista 13. He testified that at the memorial site, in addition to the original
homicide and two shootings that came after that homicide, “there’s been
shootings that were reported but nobody’s hit, and also unreported shootings
that our detectives told us about.” Morales’s testimony established that
during the six-month period preceding the encounter, there had been
multiple shootings at the memorial site. Though he could not be specific
about the number of shootings, the fact that there had been multiple recent
shootings at that location sufficiently supported the inference the memorial
site was a dangerous location.
      Gabriel claims his patdown, even if justified, was unnecessary. He
claims Morales did not need to bend down and pick up Juan’s cigarette to


                                       26
examine it, because Perrin testified Juan did not dispute that his cigarette
contained marijuana. Gabriel claims Morales could have allowed Gabriel to
go about his business, or one officer could have directed both juveniles to back
up while the other officer “kneeled down, also facing Juan, to pick up the
bud.”
        We disagree with these claims, for several reasons. First, whether or
not Morales ultimately opted to investigate Juan’s offense by picking up the
cigarette and examining its contents, Morales was authorized to approach the
area where Juan was standing for the purpose of investigating. (See Scott v.
United States (1978) 436 U.S. 128, 138 [stating that appellate courts
“examin[e] the challenged searches under a standard of objective
reasonableness without regard to the underlying intent or motivation of the
officers involved”]; Rosales, supra, 211 Cal.App.3d at p. 330 [officer initially
approached the suspect “with the (aborted) intention to ask some
investigatory questions”].) Second, the justification for a detention and
search is determined based on the information available to the officer.
(Mendoza, supra, 52 Cal.4th at p. 1082.) Although Perrin testified Juan did
not dispute Perrin’s statement that he appeared to be smoking marijuana,
Gabriel cites no evidence indicating Morales was aware of this fact.
        Third, courts do not “lightly second-guess a police officer’s decision to
perform a patdown search for officer safety. The lives and safety of police
officers weigh heavily in the balance of competing Fourth Amendment
considerations.” (People v. Dickey (1994) 21 Cal.App.4th 952, 957.) When
Morales conducted the patdown search, he had a reasonable, articulable
suspicion that Gabriel was armed. A police officer who possesses such a
suspicion has an “immediate interest . . . in taking steps to assure himself
that the person with whom he is dealing is not armed with a weapon that


                                         27
could unexpectedly and fatally be used against him.” (Terry, supra, 392 U.S.
at p. 23, italics added.) “ ‘[W]e must allow those we hire to maintain our
peace as well as to apprehend criminals after the fact, to give appropriate
consideration to their surroundings and to draw rational inferences
therefrom, unless we are prepared to insist that they cease to exercise their
senses and their reasoning abilities the moment they venture forth on
patrol.’ ” (Souza, supra, 9 Cal.4th at p. 241.) “Failure to cursorily search
suspects for weapons in a confrontation situation in an area where gang
activity and weapon usage is known from the officers’ past experience would
be most careless.” (In re Stephen L. (1984) 162 Cal.App.3d 257, 260.) Telling
Gabriel to back up, to “go about his business,” or to leave the memorial site
would not have neutralized the danger posed by Gabriel’s possible possession
of a gun, since a gun can inflict injury from a distance. Taking the actions
proposed by Gabriel would not have attended to Morales’s immediate interest
in securing his safety and the safety of his partner, and would have left both

officers exposed to the risk of injury.10 The Fourth Amendment does not
require officers “to take unnecessary risks in the performance of their duties.”
(In re H.M., supra, 167 Cal.App.4th at p. 147, citing Terry, at p. 23.)
      In his reply brief on appeal, Gabriel cites several cases involving
patdown searches in an effort to persuade us that his patdown search was


10     Gabriel claims Morales’s testimony established he conducted the
patdown because it is simply his habit and custom to conduct a patdown
whenever he detains an individual. This is a mischaracterization of the
officer’s testimony. The testimony Gabriel is referring to is Morales’s
testimony explaining he had Gabriel put his hands behind his back for the
patdown because this is how Morales generally performs a patdown search.
Morales was explaining his usual process for performing a patdown search of
an individual; he did not state that he always conducts patdown searches
whenever he detains a person for questioning.

                                       28
unjustified: In re Jeremiah S. (2019) 41 Cal.App.5th 299, 306; In re H.H.
(2009) 174 Cal.App.4th 653, 660; and People v. Pantoja (2022) 77 Cal.App.5th
483, 486 (Pantoja). However, the determination of reasonableness is
“inherently case-specific” (Durazo, supra, 124 Cal.App.4th at p. 735), and in
each of these cases, the circumstances were materially different from the
circumstances presented here. In In re Jeremiah, a juvenile who matched the
description of a robbery suspect was detained and frisked; the “sum and
substance of the case for upholding the search” was that the juvenile was
suspected of a robbery, and “robbers tend to have weapons.” (In re Jeremiah,
at pp. 303, 307.) In In re H.H., the officer’s sole justification for patting down
a juvenile stopped for an equipment violation while riding a bicycle was that
the juvenile had not consented to a search. (In re H.H., at pp. 656, 660.)
Here, in contrast with these cases, Morales testified to his awareness of facts
indicating that Gabriel was a potential gang member present in a
particularly dangerous location, and the act in which Gabriel was engaged at
that location was one that increased the likelihood he would be armed.
      In Pantoja, the defendant was pulled over by an officer for a traffic
violation as he was pulling into his apartment complex, which was in a high-
crime area. (Pantoja, supra, 77 Cal.App.5th at pp. 486–487, 492.) After first
walking to his patrol car to perform a records search, the officer conducted a
patdown search of the defendant based on the defendant’s baggy clothing and
“ ‘history of weapons.’ ” (Id. at p. 490.) However, the officer “knew only that
defendant had been arrested for possession of a weapon many years ago.”
(Id. at p. 492.) The Court of Appeal affirmed the trial court’s ruling granting
the defendant’s motion to suppress. (Id. at p. 490.) The court observed that
the defendant’s arrest record was stale, and it followed federal authority cited
by the defendant establishing that an individual’s prior criminal record,


                                        29
standing alone, is insufficient to create reasonable suspicion. (Id. at pp. 490–
491.) The court explained the trial court could properly discount the officer’s
testimony about the defendant’s baggy clothing, because the officer did not
write in his police report that the defendant’s clothes were “suspiciously
bulgy or baggy.” (Id. at p. 490.) The court also reasoned that the defendant’s
mere presence in a high crime area did not justify the patdown search,
particularly “where it appears defendant was stopped as he pulled into his
own apartment complex.” (Id. at p. 492.)
      Pantoja is distinguishable from this case. Morales, unlike the officer in
Pantoja, immediately conducted a patdown search of Gabriel upon
approaching him. Gabriel, unlike the defendant in Pantoja, was not present
at his apartment building that happened to be situated in a high crime area.
Rather, he was purposefully visiting a memorial site that had particular
significance to the Linda Vista 13 criminal street gang, a location known to
draw acts of violence. Gabriel was paying respects to the deceased Linda
Vista 13 gang member, an activity that increased the likelihood he would
arm himself for protection. Unlike Pantoja, in which the defendant’s arrest
history was stale, Morales testified to facts indicating there had been
shootings at the memorial site within the preceding six months. Accordingly,
Gabriel’s citation to Pantoja does not persuade us that his detention and
patdown search were unreasonable.
      In short, Morales’s detention and patdown search of Gabriel did not
violate the Fourth Amendment. Accordingly, the juvenile court did not err in
denying Gabriel’s suppression motion.




                                       30
                                        IV.
 Juan’s Case Will Be Remanded so the Juvenile Court Can Make an Explicit
Declaration Whether Juan’s Violation of Penal Code Section 29610 Is a Felony
     or a Misdemeanor; On Remand, Juan May Seek Correction of the Alleged
                    Sentencing Error Identified by the People
A.      The Parties Agree the Juvenile Court Failed to Comply with Section 702
        At a dispositional hearing presided over by Judge Marian F. Gaston,
Juan admitted to the allegation in count 1 of the delinquency petition that he
violated Penal Code section 29610, unlawful possession of a concealable
firearm. This offense is considered a “wobbler,” meaning it is punishable
alternatively as a felony or a misdemeanor. (See People v. Infante (2014) 58
Cal.4th 688, 693.) Under section 702, “If the minor is found to have
committed an offense which would in the case of an adult be punishable
alternatively as a felony or a misdemeanor, the court shall declare the offense
to be a misdemeanor or felony.” (See also Cal. Rules of Court, rule 5.790(a)(1)
[juvenile court must “expressly declare on the record” at the dispositional
hearing that it has considered whether the juvenile’s offense is a
misdemeanor or felony, and “must state its finding as to whether the offense
is a misdemeanor or a felony”].)
        During the dispositional hearing, the juvenile court did not explicitly
declare whether the offense was a misdemeanor or a felony, although the
minute order summarizing this proceeding refers to the offense as a felony
The People concede this was error, and that the error was not harmless. The
parties further agree Juan’s case must be remanded so the juvenile court can
make the express declaration required by section 702. (See In re Manzy W.
(1997) 14 Cal.4th 1199, 1204 [juvenile court must make an “explicit
declaration” whether a wobbler is a felony or a misdemeanor]; In re G.C.
(2020) 8 Cal.5th 1119, 1125 [declaration must be made “at or before
                                        31
disposition” (italics added)].) We agree and will remand the case so the
juvenile court can make the required declaration.
B.    On Remand, Juan May Seek Correction of the Alleged Disposition Error
      Identified by the People
      In their responsive brief on appeal pertaining to Juan’s case, the People
raise an alleged disposition error that was not identified or raised by Juan in
his opening brief on appeal. At the dispositional hearing, before Juan
admitted the allegation charging him with violating Penal Code section
29610, Judge Gaston advised Juan the maximum period of confinement for
that charge is three years. After Juan admitted the violation, the juvenile
court adjudged Juan a ward pursuant to section 602 and placed him on
probation, stating: “Juan will be adjudged a ward under the care, custody
and control of probation and today he’ll be placed home with his parents.”
      The People claim the juvenile court erred. They advise that effective

September 30, 2020—before Juan’s dispositional hearing took place11—
Senate Bill No. 823 (2019–2020 Reg. Sess.) took effect and amended section
731. As amended, section 731 provided, in relevant part, “The court shall not
commit a ward to the Division of Juvenile Justice for a period that exceeds
the middle term of imprisonment that could be imposed upon an adult
convicted of the same offense.” (Stats. 2020, ch. 337, § 28.) The People
further advise that effective May 14, 2021, section 726 was amended. The
People assert the amendment “limited the maximum term of confinement [to
the Division of Juvenile Justice] to the middle term of imprisonment which
could be imposed upon an adult convicted of the same offense or offenses.”
(Stats. 2021, ch. 18, § 7.)



11    Juan’s dispositional hearing took place on November 1, 2021.

                                      32
      The People contend the juvenile court’s disposition failed to comport
with these provisions, as amended, because the court “listed the maximum
term of confinement using the former version of . . . section 731.” (Italics
added.) The People contend Juan’s actual maximum term was two years. In
his reply brief on appeal, Juan responds to the People’s claim with one
sentence: “The Responding Brief . . . helpfully added that remand is
necessary to reduce [Juan’s] disposition to the middle term of two years
under amendments to . . . section 731.”
      It is unclear from the parties’ arguments whether the juvenile court did
in fact commit a disposition error, or whether the alleged error was
prejudicial. Subdivision (d)(1) of section 726, as amended, states: “If the
minor is removed from the physical custody of the minor’s parent or guardian
as the result of an order of wardship made pursuant to Section 602, the order
shall specify that the minor may not be held in physical confinement for a
period in excess of the middle term of imprisonment which could be imposed
upon an adult convicted of the offense or offenses which brought or continued
the minor under the jurisdiction of the juvenile court.” (Stats. 2021, ch. 18,
§ 7; Stats. 2022, ch. 58, § 39.) Here, the juvenile court did not remove Juan
from the physical custody of his parents. Section 731, as amended, provides
in relevant part: “The court shall not commit a ward to the Division of
Juvenile Justice for a period that exceeds the middle term of imprisonment
that could be imposed upon an adult convicted of the same offense.” (§ 731,
subd. (b).) The juvenile court did not commit Juan to the Division of Juvenile
Justice.
      Ultimately, this issue was not raised by the appealing party, and it has
not been fully briefed to this court. We are already remanding Juan’s case so
the juvenile court can correct the disposition by expressly declaring whether


                                       33
Juan’s offense is a misdemeanor or felony, a declaration that may further
affect the maximum period of confinement for the offense. On remand, Juan
may raise the alleged error identified by the People and seek correction of the
disposition on this ground. (See, e.g., In re Ricky H. (1981) 30 Cal.3d 176, 191
[error in juvenile court’s dispositional order imposing three-year midterm
instead of four-year upper term on assault offense, as required by section 726,
resulted in an unauthorized sentence correctable at any time; because the
lower court had not declared whether the offense was a misdemeanor or
felony, the appropriate disposition was to “remand with directions to the
superior court, rather than appellate correction”].)
                                DISPOSITION
      The judgment in People v. Gabriel M. (case no. JCM244027 01) is
affirmed.
      The juvenile court’s ruling on the motion to suppress in People v. Juan
A. (case no. JCM244028 01) is affirmed. The disposition in People v. Juan A.
(case no. JCM244028 01) is reversed, and the matter is remanded so the
juvenile court can expressly declare whether Juan’s violation of Penal Code
section 29610 is a misdemeanor or felony. On remand, Juan may raise the
alleged dispositional error identified by the People on appeal and seek
correction of the disposition as stated in this opinion. The judgment in People
v. Juan A. (case no. JCM244028 01) is otherwise affirmed.




                                       34
                        DO, J.

WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                   35